The two appeals which the appellee asks to have consolidated were taken from two separate judgments rendered in one and the same case. One of the appeals was taken by the plaintiff, board of commissioners, from the judgment sustaining the plea of prescription of three years, filed by the defendant, Pure Oil Company. The other appeal was taken by the state of Louisiana, from the judgment dismissing the state's intervention, for want of a right of action. That appeal is, in effect, an appeal from the judgment directing that the fund deposited in court be paid to plaintiff; for the state is claiming that fund. The possibility, or even the probability, if it be probable, that this case may have to be remanded for a trial on its merits, or for the introduction of evidence on the plea of prescription of ten years, is no reason why the two appeals should not be consolidated and the whole case disposed of at once, instead of being taken up piecemeal.
I respectfully dissent from the ruling refusing to consolidate the two appeals.
                           On the Merits.